DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:
As a result of an interview/conversation between Mr. Martin W. Regehr and supervisory examiner Idriss Alrobaye on or about 5-12-2022, the examiner of record withdraws the rejection under the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; consequently, since the previous art rejections made under 35 U.S.C 102(a)(2) had relied upon the unclarity rejections made under the 35 U.S.C. 112(b), all previous art rejections are now withdrawn as well, respectively.
Therefore, since all of the previous rejections are now withdrawn, the previously indicated Allowable Subject Matter (conditional) have been fulfilled (i.e., see the paragraph 5 of the office action mailed 11/10/2021).  The claims 1-20 are now in condition for allowance over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181